849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlton Earnest READ, Plaintiff-Appellant,v.Robert R. KELLY, Defendant-Appellee.Carlton Earnest READ, Plaintiff-Appellant,v.Robert R. KELLY, Defendant-Appellee.
Nos. 88-7580, 88-7581.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  June 14, 1988.

Carlton Earnest Read, appellant pro se.
Before ERVIN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carlton Earnest Read appeals the district court's dismissal of these 42 U.S.C. Sec. 1983 actions for failure to pay the assessed filing fees.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the actions without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.1   We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.



1
 Read notes that the district court assessed different partial filing fees in each of the three actions he filed against Kelly.  Our review of the record shows that the district court correctly calculated the partial filing fee based on the prison records before it in each case.  Read did not refute these records, even though he had ample opportunity to do so